Case 3:19-mj-00215-LRA Document 1 Filed 08/05/19 Page 1 of 21

AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

UNITED STATES DISTRICT COURT |

for the
Southern District of Mississippi

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

PECO FOODS
95 Commerce Drive Bay Springs, MS 39422
as described in Attachment A

APPLICATION FOR A SEARCH WARRANT

5 Lien

Case No. 3 ‘ IQ ~ a

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Southern District of Mississippi , there is now concealed (identify the

person or describe the property to be seized):

See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check ene or more):
a evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
8 USC 1324(a) Unlawful Employment of Aliens

The application is based on these facts:

See affidavit of SA Anthony Todd Williams, Jr., which is attached and incorporated by reference herein.

of Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

CML fy

Applicant's signatdre

Anthony Todd Williams, Jr., SA HSI

Printed name and title

Sworn to before me and signed in my presence.

Date: ___ 08/05/2019 (Fads i Daca

Judge's signature

 

City and state: Jackson, MS ; Linda R. Anderson, United States Magistrate Judge
Printed name and title

 
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 2 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

 

 

NORTHERN DIVISION

IN THE MATTER OF THE SEARCH OF ;

PECO FOODS CaseNo. 231Qm| AlS LDA
95 COMMERCE DRIVE =

BAY SPRINGS, MS 39422 Filed Under Seal

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Anthony Todd Williams Jr., being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant to search the

following premises and seize the items listed in Attachment B:
a, The business is located at 95 Commerce Drive, Bay Springs, Mississippi

39422, and its curtilage and outbuildings, appurtenances, and attached and detached garages and
vehicles and trailers located on such curtilage, including any and all parking lots; more
particularly described in Attachment A.

2. This affidavit sets forth facts establishing probable cause to believe that PECO
FOODS and others are willfully and unlawfully employing illegal aliens in violation of Federal
Law and within the locations which are further described in Attachment A, currently exists those
items, set forth in Attachment B, which constitutes evidence, instrumentalities, contraband
and/or fruits of the violations.

2. I am a Special Agent with Homeland Security Investigations (“HSI”), within
United States Immigration and Customs Enforcement (“ICE”). I am assigned to the Office of the

Resident Agent in Charge, Jackson, Mississippi. I have been trained specifically in the
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 3 of 21

investigation and elements of federal crimes at the Federal Law Enforcement Training Center at
Glynco, Georgia. I hold Bachelors of Art and Masters of Science degrees in Criminal Justice
from the University of Southern Mississippi. I am also a graduate of the United States Border
Patrol Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. |
have approximately 10 years of experience as a federal law enforcement officer and criminal
investigator.

4. My experience as a federal law enforcement officer and criminal investigator
includes the investigation and prosecution of violations of criminal laws relating to unlawful
entry, employment, and physical presence in the United States of individuals subject to the
Immigration and Nationality Act. My current duties include conducting criminal investigations
of violations of Federal Statutes and administrative violations of the Immigration and Nationality
Act and Title 18 of the United States Code. As part of these duties, I have become involved in
the investigation of suspected violations of Title 8, United States Code, Section 1324(a),
Unlawful Employment of Aliens. Through formal and on the job training, I am experienced in
crimes involving the unlawful employment of aliens. I have participated in the execution of
numerous search warrants for documents and other evidence, including computers and electronic
media.

5. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter. This
affidavit is based on my knowledge arising from my participation in this investigation; upon
information provided to me by other HSI agents, law enforcement officers and government

officials jointly participating in this investigation. Because this affidavit is being submitted for
Case 3:19-mj-00215-LRA Document 1 Filed 08/05/19 Page 4 of 21

the limited purpose of establishing probable cause for the issuance of a search warrant, it does
not contain every fact known to me or other agents of HSI.

6. Section 274A of the Immigration and Reform Act of 1986 (IRCA) contains
provisions which require all employers to verify the employment eligibility of all new employees
hired after November 6, 1986. The Form I-9 (Employment Eligibility Verification), hereto
referred to as Forms I-9, was developed for verifying that persons are eligible to work in the
United States. Employers must ensure the Form I-9 is completed every time a person is hired to
perform labor or services in return for wages or other remuneration. Any person who, during
any 12-month period, knowingly hires for employment at least 10 individuals with actual
knowledge that the individuals are unauthorized aliens is in violation of Title 8, United States
Code, Section 1324(a)(3)(A).

7. Intentional hiring of unauthorized aliens is a violation of Title 8, United States
Code, Section 1324a. A person or entity which engages in a pattern and practice of violations in
this Section shall be fined no more than $3000 for each unauthorized alien with whom such a
violation occurs, imprisoned for not more than six months for the entire pattern or practice, or

both, notwithstanding the provisions of any other Federal law relating to fine levels.

8. A person who violates Title 8, United States Code, Section 1324, subparagraph
(A), and in which the offense was done for the purpose of commercial advantage or private

financial gain is in violation of Title 8, United States Code, Section 1324(a)(1)(B)«i).

9. Intentional false statements, by making or using any false writing or document
knowing the same to contain any materially false, fictitious, or fraudulent statement on Forms I-9

is a felony violation of Title 18, United States Code, Section 1001.

3
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 5 of 21

10. | The Form J-9 is comprised of three Sections. Section 1 is to be completed by the
employee at the time of hire. This Section contains the fields of name, address, date of birth,
social security number, and the attestation of the employee as to their immigration status in the
United States. Section 2 is to be completed by the employer and consists of three separate
columns for List A, List B, and List C documents. The employer is required to examine original
documents presented by an employee and then complete this Section within three (3) days of the
date the employment begins. Some documents such as United States Passports, Certificates of
Naturalization, Alien Registration Cards or Employment Authorization Cards establish both
identity and employment eligibility (List A). Other documents such as Drivers Licenses, and
Voter Registrations Cards establish identity only (List B), while documents such as Social
Security Cards and birth certificates establish employment eligibility only (List C). In order for
an employee to be deemed eligible to work by the employer, that employer must examine both
one (1) document from List A, or one document from List B and one document from List C. If
employees are unable to present the required document(s) within 3 business days of the date the
employment begins, they must present a receipt for the application for the document within three
business days. Employers must retain all I-9(s) for 3 years after the date of employment begins
or 1 year after the person’s employment is terminated, whichever is later. Section 3 is completed
by the employer to re-verify the employment authorization for current employees. When an
employee’s work authorization expires, employers are required to re-verify on the form I-9 not
later than the date the employee’s work authorization expires.

11. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 8 and Title 18 of the United States Code

have been committed by PECO FOODS and others. There is also probable cause to search the

4
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 6 of 21

premises described in Attachment A for evidence of these crimes and contraband or fruits of
these crimes, as described in Attachment B.
PROBABLE CAUSE

12. | Open source queries for PECO FOODS revealed website
http://www.pecofoods.com. According to the website’s homepage, PECO FOODS is a fully
integrated poultry processing and packaging company with a corporate office located in
Tuscaloosa, Alabama, and processing plants throughout Mississippi, Alabama, and Arkansas.
According to the website’s “About Us” page, PECO FOODS is the eighth largest poultry
producer in the United States producing 24 million pounds of poultry per week, and is privately
held and family managed. The website’s “About Us” page lists processing plants in the below
locations:

Tuscaloosa, Alabama

Bay Springs, Mississippi

Sebastopol, Mississippi

Canton, Mississippi

Brooksville, Mississippi

Batesville, Arkansas

Pocahontas, Arkansas

The website’s “About Us” page lists live operations offices in the below locations:

Gordo, Alabama

Bay Springs, Mississippi

Sebastopol, Mississippi

Philadelphia, Mississippi
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 7 of 21

Batesville, Arkansas

Pocahontas, Arkansas

13. The website’s “About Us” page lists feed mills in the below locations:

Gordo, Alabama

Bay Springs, Mississippi

Lake, Mississippi

Philadelphia, Mississippi

Newark, Arkansas

Corning, Arkansas

14. The website’s “About Us” page lists hatcheries in the below locations:

Gordo, Alabama

Sebastopol, Mississippi

Philadelphia, Mississippi

Batesville, Arkansas

Pocahontas, Arkansas

HISTORICAL ICE ENCOUNTERS/ARRESTS

15. | Queries of the Enforcement Integrated Database Arrest Graphic User Interface for
Law Enforcement (EAGLE) revealed approximately 222 historical ICE encounters and/or arrests
(from November 18, 2002 to June 13, 2019) of illegal aliens who during processing indicated
employment at PECO FOODS. In addition to indicating employment at PECO FOODS, many of
the illegal aliens presented agents with PECO FOODS employment identification documents

(IDs), containing their photographs and assumed identities utilized for employment.
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 8 of 21

16. On February 02, 2012, Eleuterio Ramirez-Lopez, a Mexican national, was
encountered by the Jackson, Mississippi, ICE ERO office during Criminal Alien Program (CAP)
checks at the Jasper County Detention Center in Bay Springs, Mississippi. It was determined that
Ramirez-Lopez did not possess legal documents to work or reside in the United States. Ramirez-
Lopez was administratively arrested by ERO Jackson and transported for processing. ICE
processing records listed Ramirez-Lopez’s “Name and Address of (Last)(Current) United States
Employer” as “Peco Foods US.” During processing Ramirez-Lopez presented a Peco Foods ID
card. The front face of the Peco Foods ID card contained the below identifiers:

A photograph appearing to be Eleuterio Ramirez-Lopez

The name Eleuterio Ramirez

“Peco Foods, Inc.”

The back of the Peco Foods ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-764-4392.”

“If found please drop in any United States Mailbox

Return Postage Guaranteed

Peco Foods of Mississippi, Inc.

P.O. Box 1905

Bay Springs, MS 39422”

17. | Open source queries for phone number 601-764-4392 revealed website
www.pecofoods.com/contacts.php. The Peco Foods webpage listed contact information for all

their locations including:
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 9 of 21

“Peco Foods, Inc. — Bay Springs Processing Plant

95 Commerce Drive Industrial Park

Bay Springs, MS 39422

Phone: (601) 764-4392”

18. On February 02, 2012, Fidel Alvarez-Anselmo, a Mexican national, was
encountered by the Jackson, Mississippi, ICE ERO office during CAP checks at the Jasper
County Detention Center in Bay Springs, Mississippi. It was determined that Alvarez-Anselmo
did not possess legal documents to work or reside in the United States. Alvarez~Anselmo was
administratively arrested by ERO Jackson and transported for processing. ICE processing
records listed Alvarez-Anselmo’s “Name and Address of (Last)(Current) United States
Employer” as “Peco Foods.” During processing, Alvarez-Anselmo presented a Peco Foods ID
card. The front face of the Peco Foods ID card contained the below identifiers:

A photograph appearing to be Fidel Alvarez-Anselmo

The name Martin Vargas

“Peco Foods, Inc.”

The back of the Peco Foods ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-764-4392.”

“If found please drop in any United States Mailbox

Return Postage Guaranteed

Peco Foods, Inc

P.O. Box 1905
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 10 of 21

Bay Springs, MS 39422”
ALTERNATIVES TO DETENTION

19. ICE routinely utilizes the Alternatives to Detention (ATD) Program for subjects
in ICE custody. The Alternatives to Detention Program is a flight-mitigation tool that uses
technology and case management to ensure compliance with release conditions and facilitate
alien compliance with court hearings and final orders of removal while allowing aliens to remain
in their community contributing to their families, community organizations, and, if necessary,
wrapping-up their affairs in the United States as they move through immigration proceedings.
The ATD Program is not a substitute for detention nor is it used as a removal tool; however, the
program may be appropriate for an alien who is released pursuant to: an Order of Release on
Recognizance (OREC), an Order of Supervision (OSUP), a grant of parole; or a bond (unless the
immigration judge or board of immigration appeals has determined custody and did not include
ATD as a provision). To be eligible for the ATD program participants must be adults 18 years of
age or older, be removable, and be at some stage of immigration proceedings. The ATD Program
supervises participants, with contractor support, utilizing a combination of home visits, office
visits, alert response, court tracking, and technology. The current government contractor (BI
Inc.) for ATD operates under the Intensive Supervision Appearance Program (ISAP). The ISAP
III contract allows ATD officers the ability to determine the frequency of home and office visits,
types of technology, telephonic, GPS or SmartLink, court and alert management. Case
management levels and technology assignment can be reviewed and adjusted by the ATD officer
at any time depending upon change in circumstances and compliance.

20. The ATD Program utilizes three (3) different forms of technology that help

monitor participants while enrolled in the program. The forms of technology include:

9
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 11 of 21

a. Telephonic reporting utilizes a participant’s voice to create a biometric
voiceprint during the enrollment process, every time the participant calls
in his/her voice is compared against the voiceprint.

b. GPS monitoring requires at least three (3) satellites to locate a unit
attached to the participant’s ankle. When a participant is within range of
more than three satellites a GPS unit give more accurate data regarding the
participant’s location.

c. SmartLink enables ATD officers and case specialists to keep participants
focused on the conditions of release via their smartphone or tablet, they
are able to verify a participant’s identity, determine their location, and
quickly collect status change information.

21. Enrollment in the ATD program does not grant any immigration benefits
including employment authorization.

DLLLEGAL ALIENS ENROLLED IN ATD & EMPLOYED BY PECO FOODS

22. Queries of the subjects enrolled in the ICE ERO Jackson ATD program revealed
21 illegal aliens worked at PECO FOODS processing plants in Mississippi. Of the 21 identified
illegal aliens currently working at PECO FOODS processing plants in Mississippi, as of July 29,
2019, one illegal alien currently on ADT was working at the PECO FOODS processing plant in
Bay Springs, Mississippi (95 Commerce Drive, Bay Springs, Mississippi 39422.)

23. Below are examples of subjects enrolled in the ICE/ERO Jackson ATD program
who have worked for PECO FOODS and the analysis of historical GPS coordinates for the

subjects:

10
Case 3:19-mj-00215-LRA Document 1 Filed 08/05/19 Page 12 of 21

24, On November 12, 2017, Romelia Mendez-Perez, a Guatemalan national, was
encountered by United States Border Patrol (USBP) agents near Lukeville, Arizona. At the time
of the encounter, Mendez-Perez was accompanied by her juvenile son. USBP agents determined
Mendez-Perez did not possess legal documents to work or reside in the United States. Mendez-
Perez was administratively arrested by USBP and transported for processing. Mendez-Perez was
processed as an Expedited Removal and turned over to ICE for custody detetmnination. Mendez-
Perez provided ICE with an address of 1202 North 4th Avenue, Laurel, Mississippi, was enrolled
in the ICE ERO ATD program, and placed on GPS monitoring pending removal from the United
States.

25. Queries of the historical GPS coordinates associated with Romelia Mendez-
Perez’s electronic monitoring ankle bracelet revealed numerous daily captured coordinates
located within the Peco Foods Bay Springs Processing Plant. Historical GPS coordinates also
revealed Mendez-Perez travels from Laurel, Mississippi, to the Peco Foods Bay Springs
Processing Plant multiple times a week. Upon arriving at the Peco Foods Bay Springs Processing
Plant, Mendez-Perez remains on the Peco Foods Bay Springs Processing Plant property for
approximately 8 to 10 hours. For example, on April 11, 2019, at approximately 3:45 pm
Menedez-Perez left her residence in Laurel, Mississippi, and began travelling to the Peco Foods
Bay Springs Processing Plant. Mendez-Perez arrived at the Peco Foods Bay Springs Processing
Plant at approximately 4:15 pm. Mendez-Perez remained at the Peco Foods Bay Springs
Processing Plant until approximately 1:18 pm on April 12, 2019, when she departed and returned
to her residence.

26. Record checks for Romelia Mendez-Perez revealed she does not possess

employment authorization from the United States Department of Homeland Security.

11
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 13 of 21

27. On October 21, 2018, Abegail Lopez-Ramos, a Guatemalan national, was
encountered by USBP agents near El Centro, California. At the time of the encounter, Lopez-
Ramos was accompanied by his juvenile daughter. USBP agents determined Lopez-Ramos did
not possess legal documents to work or reside in the United States. Lopez-Ramos was
administratively arrested by USBP and transported for processing. Lopez-Ramos was processed
as a Notice to Appear and turned over to ICE for custody determination. Lopez-Ramos provided
ICE with an address of 824 North 10th Avenue, Laurel, Mississippi, was enrolled in the ICE
ERO ATD program, and placed on GPS monitoring pending removal from the United States.

28. Queries of the historical GPS coordinates associated with Abegail Lopez-Ramos’s
electronic monitoring ankle bracelet revealed numerous daily captured coordinates located
within the Peco Foods Bay Springs Processing Plant. Historical GPS coordinates also revealed
Lopez-Ramos travels from Laurel, Mississippi, to the Peco Foods Bay Springs Processing Plant
multiple times a week. Upon arriving at the Peco Foods Bay Springs Processing Plant, Lopez-
Ramos remains on the Peco Foods Bay Springs Processing Plant property for approximately 8 to
10 hours. For example, on June 22, 2019, at approximately 5:15 am Lopez-Ramos left his
residence in Laurel, Mississippi, and began travelling to the Peco Foods Bay Springs Processing
Plant. Lopez-Ramos arrived at the Peco Foods Bay Springs Processing Plant at approximately
5:59 am. Lopez-Ramos remained at the Peco Foods Bay Springs Processing Plant until
approximately 6:35 pm, when he departed and returned to his residence.

29. Record checks for Abegail Lopez-Ramos revealed he does not possess
employment authorization from the United States Department of Homeland Security.

30. On September 03, 2018, Artemio Lopez-Simon, a Guatemalan national, was

encountered by USBP agents near Yuma, Arizona. At the time of the encounter, Lopez-Simon

12
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 14 of 21

was accompanied by his juvenile daughter. USBP agents determined Lopez-Simon did not
possess legal documents to work or reside in the United States. Lopez-Simon was
administratively arrested by USBP and transported for processing. Lopez-Simon was processed
as a Notice to Appear and turned over to ICE for custody determination. Lopez-Simon provided
ICE with an address of 817 North 14th Avenue, Laurel, Mississippi, was enrolled in the ICE
ERO ATD program, and placed on GPS monitoring pending removal from the United States.

31. Queries of the historical GPS coordinates associated with Artemio Lopez-Simon’s
electronic monitoring ankle bracelet revealed numerous daily captured coordinates located
within the Peco Foods Bay Springs Processing Plant. Historical GPS coordinates also revealed
Lopez-Simon travels from Laurel, Mississippi, to the Peco Foods Bay Springs Processing Plant
multiple times a week. Upon arriving at the Peco Foods Bay Springs Processing Plant, Lopez-
Simon remains on the Peco Foods Bay Springs Processing Plant property for approximately 8 to
10 hours. For example, on July 25, 2019, at approximately 3:58 pm Lopez-Simon left his
residence in Laurel, Mississippi, and began travelling to the Peco Foods Bay Springs Processing
Plant. Lopez-Simon arrived at the Peco Foods Bay Springs Processing Plant at approximately
4:31 pm. Lopez-Simon remained at the Peco Foods Bay Springs Processing Plant until
approximately 1: 35 am on July 26, 2019, when he departed and returned to his residence.

32. Record checks for Artemio Lopez-Simon revealed he does not possess
employment authorization from the United States Department of Homeland Security.

RECORDED CONVERSATION WITH HUMAN RESOURCE EMPLOYEE

33. OnJune 21, 2018, at approximately 7:06 pm, HSI SA Todd Williams and HSI

Technical Enforcement Officer (TEO) Sam Hodges, conducted a recorded conversation between

Confidential Informant (CI) SA-109-JA, a former employee of PECO FOODS-Bay Springs,
13
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 15 of 21

whose employment ended around March, 2019, and PECO FOODS Human Resources (HR)
employee Dabeivys LOPEZ at the Bay Springs Processing Plant. SA-109-JA has historically
provided credible and reliable information related to HR employees who work at PECO FOODS.
The conversation was video, and audio recorded for evidentiary purposes. The following is a
summary of the conversation and is not intended to be a transcription. At approximately 7:11pm,
SA-109-JA entered the HR building at the Bay Springs Processing Plant and encountered

LOPEZ in her office. At approximately 7:13 pm, SA-109-JA and LOPEZ exit the HR building
and began speaking near the parking lot.

34. | At approximately 7:21 pm, SA-109-JA mentioned the name “Ernesto” and
LOPEZ responded, “he got papers.” (referring to United States Immigration Identification
Documents) SA-109-JA mentioned that Ernesto LNU came back with his real name, suggesting
Emesto LNU previously worked at PECO FOODS utilizing a different identity. LOPEZ
responded “that should have been a red flag” because PECO FOODS previously hired him under
a different name. SA-109-JA mentioned that Ernesto LNU left PECO FOODS and traveled to
Florida. Upon Ernesto LNU’s return, SA-109-JA stated she saw him and called him by his name
Emesto and he stopped and corrected her and stated his name was now Felix. LOPEZ responded
that Ernesto LNU is not the first employee that was hired on two separate occasions with two
different identities.

35, SA-109-JA questioned LOPEZ about the name of an employee that she works
with on the line, and LOPEZ responded with the name “Margarita” and said she got her papers
too. SA-109-JA stated to LOPEZ that Margarita was hired on two separate occasions with two
different identities. SA-109-JA asked LOPEZ what other name Margarita utilized to work at

PECO FOODS, and LOPEZ responded “Maria.” LOPEZ stated Margarita was originally hired
14
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 16 of 21

utilizing the name Maria Gillum and was later hired a second time utilizing the name Margarita
Hernandez. LOPEZ complained that PECO FOODS management does not care. At
approximately 7:23 pm, the conversation was ended.

ARRESTS OF ILLEGAL ALIENS EMPLOYED BY PECO FOODS

 

36. On May 22, 2019, ICE officers encountered Zenon Gerardo-Cabanzo, an illegal
alien from Mexico, while conducting surveillance in Laurel, Mississippi. Gerardo-Cabanzo, was
administratively arrested by ICE officers and transported to the HSI Jackson, Mississippi, office
for administrative processing.

37. On May 22, 2019, HSI SA Todd Williams and TEO Sam Hodges conducted an
interview of Zenon Gerardo-Cabanzo at the HSI Jackson, Mississippi office. During the
interview, Gerardo-Cabanzo stated that he is a Mexican national that illegally entered the United
States approximately 10 years ago. Gerardo-Cabanzo stated that he has been employed at the
PECO FOODS chicken processing plant in Bay Springs, Mississippi, (95 Commerce Drive, Bay
Springs, Mississippi) for approximately six to seven years. According to Gerardo-Cabanzo, he
works stacks boxes in the freezer during the day shift (i.e., 8:00 am to 4:30/5:00 pm.) Gerardo-
Cabanzo stated that his supervisor is an unknown white male approximately 40 to 50 years of
age. According to Gerardo-Cabanzo, his supervisor does not speak the Spanish language, and
utilizes other employees that speak both English and Spanish to interpret if he needs to
communicate with his employees. Gerardo-Cabanzo stated that there are mostly black employees

working in his section, but there are approximately 3-4 Hispanic employees that work on his

shift.

15
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 17 of 21

38. According to Gerardo-Cabanzo, he utilized the identity of Alejandro Perez to gain
employment at PECO FOODS. Gerardo-Cabanzo stated that a friend gave him a social security
card and fraudulent identification document use for employment.

39. A search of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Alejandro
Perez (social security number XXX-XX-1821) earned $8,073.57. Additional analysis of PECO
FOODS first quarter of 2019 wages revealed Zenon Gerardo-Cabanzo was not earning wages.

40. On May 22, 2019, ICE officers encountered Agustin Gabriel-Gabriel, an illegal
alien from Guatemala, while conducting surveillance in Laurel, Mississippi. Gabriel-Gabriel was
administratively arrested by ICE officers and transported to the HSI Jackson, Mississippi, office
for administrative processing.

41. On May 22, 2019, HSI SAs Todd Williams and Chip Carter conducted an
interview of Agustin Gabriel-Gabriel at the HSI Jackson, Mississippi office. During the
interview, Gabriel-Gabriel stated that he is a Guatemalan national that illegally entered the
United States approximately 15 years ago. Gabriel-Gabriel stated that he moved to Mississippi in
2012. Gabriel-Gabriel stated that he has been employed at the PECO FOODS chicken processing
plant in Bay Springs, Mississippi, (95 Commerce Drive, Bay Springs, Mississippi) for
approximately seven years. According to Gabriel-Gabriel, he weighs chickens during the day
shift (i.e., 8:45 am to 1645 pm.)

42. According to Gabriel-Gabriel, he utilized the identity of George Garcia to gain
employment at PECO FOODS. Gabriel-Gabriel stated that he provided a social security card

containing George Garcia’s personal identifying information to an unknown Hispanic female

16
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 18 of 21

secretary that spoke Spanish. According to Gabriel-Gabriel, the unknown Hispanic female
secretary never returned the social security card.

43. During processing, Gabriel-Gabriel presented a PECO FOODS ID card. The front
face of the PECO FOODS ID card contained the below identifiers:

A photograph appearing to be Agustin Gabriel-Gabriel

Employee Number 014513

The name George Garcia

“Peco Foods, Inc.”

44. A search of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, George O
Garcia (social security number XXX-XX-2307) earned $8,190.19. Additional analysis of PECO
FOODS first quarter of 2019 wages revealed Agustin Gabriel-Gabriel was not earning wages.

45. On May 22, 2019, ICE officers encountered Yesenia Ortiz-Ramirez, an illegal
alien from Mexico, while conducting surveillance in Laurel, Mississippi. Ortiz-Ramirez was
administratively arrested by ICE officers and transported to the HSI Jackson, Mississippi, office
for administrative processing.

46. On May 22, 2019, HSI SA Todd Williams and ICE ERO DO Francisco Ayala
conducted an interview of Yesenia Ortiz-Ramirez at the HSI Jackson, Mississippi office. During
the interview, Ortiz-Ramirez stated that she is a Mexican national that illegally entered the
United States approximately six years ago. Ortiz-Ramirez stated that she came to Mississippi
because she was told by people from Mexico that there was work at various chicken plants.
Ortiz-Ramirez stated that she has been employed at the PECO FOODS chicken processing plant
in Bay Springs, Mississippi, (95 Commerce Drive, Bay Springs, Mississippi) for approximately

17
Case 3:19-mj-00215-LRA Document 1 Filed 08/05/19 Page 19 of 21

two months. According to Ortiz-Ramirez, she works in the Debone section of the processing
plant and works the day shift (i.e., 7:00 am/8:00 am to 3:00 pm/4:00 pm.)

47.  Ortiz-Ramirez stated that she applied for the job at PECO FOODS in Bay Springs
one morning at the Human Resources office. According to Ortiz-Ramirez, an unknown black
male provided her an application in the Spanish language and upon completing the application
she was hired on the spot on a three-month trial basis. According to Ortiz-Ramirez, she utilized
the identity of Amanda Barragan to gain employment at PECO FOODS.

48. During processing, Ortiz-Ramirez presented a PECO FOODS ID card. The front
face of the PECO FOODS ID card contained the below identifiers:

A photograph appearing to be Yesenia Ortiz-Ramirez

Employee Number 014122

The name Amanda Barragan

“Peco Foods, Inc.”

49. A search of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Amanda
Barragan (social security number XXX-XX-3740) earned $265.10. Additional analysis of PECO
FOODS first quarter of 2019 wages revealed Yesenia Ortiz-Ramirez was not earning wages.

50. This affidavit is being submitted simultaneously with an administrative warrant
for inspection to search at Peco Foods, Inc. — Bay Springs Processing Plant, located at 95
Commerce Drive, Bay Springs, Mississippi 39422, for persons believed to be working in the

United States without authorization.

18
Case 3:19-mj-00215-LRA Document1 Filed 08/05/19 Page 20 of 21

CONCLUSION

51. Based on the facts and information as stated in this affidavit and my training and
experience, I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A to seize the items described in Attachment B.

52. Based upon my training and experience, combined with the facts and observations
set forth in the foregoing paragraphs, I have reason to believe and do believe there exists
probable cause that evidence of violations of Title 8, United States Code, Section 1324(a),
Unlawful Employment of Aliens, Title 18, United States Code, Section 1001, Title 18, United
States Code, Section 1546(a), Fraud and misuse of visas, permits, and other documents to gain
employment, Title 18, United States Code, Section 1028(a)(7), Fraud and related activity in
connection with identification documents, authentications features, and information, Title 18,
United States Code, Section 1015(e), False statement to obtain benefits or employment, Title 18,
United States Code, Section 911, False claim to be a Citizen of the United States, and Title 42,
United States Code, Section 408(a)(7)(B), Use of Unauthorized Social Security Number, and
fruits of such crimes or property designed, intended for or used for such crimes are located at the
PREMISES described in Attachment A.

53. In consideration of the facts presented, I respectfully request that this Court issue
a search warrant for the premises located at 95 Commerce Drive, Bay Springs, Mississippi
39422, and all appurtenances thereto as more fully described in Attachment A and authorize the
seizure of the items described in Attachment B to this Affidavit.

REQUEST FOR SEALING
54. I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

19
Case 3:19-mj-00215-LRA Document 1 Filed 08/05/19 Page 21 of 21

documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

 

Dating radu) itp
Anthony Todd Williams Jr. '

Special Agent
US Immigration and Customs Enforcement
Homeland Security Investigations

; Ya
Subscribed and sworn to before me on the _9 day of August, 2019.

LINDA R. ANDERSON ~~
UNITED STATES MAGISTRATE JUDGE

20
